DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending and allowed herein per Applicant’s 05/12/2022 amendments.  Claims 1-8 are amended. Claims 9 and 10 are newly added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is to Hicok et al (US 2019/0265703 A1) and Ikeda et al (US 2016/0117610 A1).  When these references are considered individually or in combination they do not render the claimed invention obvious or anticipated.
Hicok teaches a system that has a traveler application for requesting a shuttle and executing on a client device, where the traveler application comprises one of a traveler mobile application executed on a handheld mobile device, a traveler kiosk application executed on a stationary computer, a traveler desktop application executed on a computer desktop and a manager client application executed on a dispatch server. A set of sensors is arranged at front, side and rear parts of a multi-passenger vehicle. A computer is coupled to the sensors. A wireless modem is coupled to the computer for communicating with one of a dispatch server and the client device. A shuttle client application suite is provided with a passenger interface application and communicated with passengers on an autonomous shuttle.
Ikeda teaches a method that involves receiving a ride request that specifies an origin and a destination. The feasible products are generated that are provided with multiple service types by referring to a storage unit. The expected value of a sum total of profit is computed for a service provider. The assortment is selected that is presented with respect to the ride request based on the expected value of the sum total of the profit. The assortment selected is returned to a sending source of the ride request.
Applicant’s amendments overcome the 35 USC 101 rejection of the previous Office action.  Applicant’s remarks on page 10 reflect the Examiner’s current thoughts on the patent ability of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abari et al (US 2019/0197798 A1) teaches  in accordance with instructions 155a, autonomous vehicle 131 may be removed from the pool of autonomous vehicles available to fulfill ride requests, a condition that may also be referred to as being taken “offline,” and may drive to service center 120 for servicing, In FIG. 1, autonomous vehicle 131 is shown en route to service center 120, having followed route 160b to an intermediate location, and is proceeding to service center 120 following route.
Higashide et al (US 2021/0312813 A1) teaches an operation management apparatus and an operation management method of autonomous travel vehicles which enables introduction of an additional vehicle at an appropriate timing, according to an operation situation on a circuit.
Cardoso de Moura et al (US 2018/0109399 A1) teaches the present disclosure may permit manual optimization, or may automatically optimize scheduling plans, and may increase/decrease the number of vehicles (e.g., buses, trains, vans, autonomous vehicles, etc.) per line/route, or adapt the routes/lines that vehicles travel (e.g., adjust the paths of routes/lines, add or delete stops along the routes/lines, change the type/capacity of vehicles (e.g., buses, autonomous vehicles) used for serving a route/line) based upon the number of passengers that are traveling in specific vehicles (e.g., bus, train, van, autonomous vehicle, etc.) or waiting in a station, etc., and may also activate other (e.g., additional) wireless network interfaces in the vehicles, to enable Internet access when the vehicle (e.g., bus, train, van, autonomous vehicle, etc.) is full of people.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623